Martin, J.
I concur in judge Porter’s opinion.
Mathews, J.
I have examined this opinion attentively, and concur in it. In relation to the bill of exceptions, I think it would be a dangerous doctrine, to allow depositions to be read in evidence, in a suit when the commission for the examination of witnesses is directed generally to any justice of the peace, residing in another state, unless it should be made to appear by other evidence, than the simple signature of the commissioner, that he is such. This differs from cases when the commissioners are appointed by name.
The obligations imposed by the instrument, on which the action is founded, on the parties, are so well expounded, and clearly deduced, that I deem it superfluous to add any thing to what has been already stated.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.